Citation Nr: 1615131	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-28 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to service connection for fibromyalgia.

4.  Entitlement to service connection for sleep apnea as secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a neck condition.

6.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss.  




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to December 1992. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a January 2010 rating decision of the VA RO in Houston, Texas. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon the Veteran's request, he was scheduled for a video conference hearing on March 23, 2016.  He failed to report for this hearing.  On March 28, 2016, the Veteran submitted a statement asserting that he had missed his hearing due to the fact that he was taking care of his mother who was having a tumor removed.  He asserted that he was so preoccupied with her health that he forgot about his hearing, and he requested that his hearing be rescheduled.
 
In light of the Veteran's request, these issues should be remanded in order to schedule him for a videoconference hearing before the Board.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge to address all issues on appeal.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




